""Aoz•sB       (Rev. 12/11) Judgment in a Criminal Petty Case                                                                 Fllt:.CJ
               Sheet 1

                                                                                                                                                                I
                                           UNITED STATES DISTRICT COUR
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                        CLERK us DIS I RI Cl COUffl
                                                                                                                     SOUTHERN DISTRICT OF CALIFOR~IIA
                                                                                                                     BY                        DEPUT'-~.•
                                                                                                                                                                I
                 UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                     v.                                         (For Offenses Committed On or After November I, 1987)

                   Ricardo Zacarias-Corona                                       Case Number: l 9-cr-04898-AHG
                                                                                 Benjamin P,Davis
                                                                                Defendant's Attorney
REGISTRATION NO. 90114298

•
THE DEFENDANT:
181 pleaded guilty to count(s) ONE (I) OF THE INFORMATION (Misdemeanor)
0      was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - - - - - - - - - - - - - - - - -
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                          Count
Title & Section                           Nature of Offense                                                                              Number(s}
8 USC 1325(a)(l)                   IMPROPER ENTRY BY AN ALIEN (Misdemeanor)




            The defendant is sentenced as provided in pages 2 through _ ___,2,__ of this judgment.

0     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
181 Count(s) UNDERLYING COMPLAINT                                               is ~ areO dismissed on the motion of the United States.
181 Assessment: $10.00 - waived


181   Fine waived                                   0      Forfeiture pursuant to order filed                                        included herein,
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                    DECEMBER 5, 2019
                                                                                    Date of Imposition of Sentence



                                                                                   HON. ALLISON H. GODDARD
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                                                              l 9-cr-04898-AHG
AO 245B      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment
                                                                                                      Judgment - Page _...:2c..._ of     2
 DEFENDANT: Ricardo Zacarias-Corona
 CASE NUMBER: 19-cr-04898-AHG
                                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
           TIME SERVED.



    0      Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D The court makes the following recommendations to the Bureau of Prisons:



       D The defendant is remanded to the custody of the United States Marshal.
       0   The defendant shall surrender to the United States Marshal for this district:
             Oat _ _ _ _ _ _ _ _ Oa.m.                              Op.m.      on - - - - ' - - - - - - - - -

                 as notified by the United States Marshal.

       0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            •------------------------
            •    as notified by the United States Marshal.
             D   as notified by the Probation or Pretrial Services Office.


                                                                       RETURN

  I have executed this judgment as follows:

           Defendant delivered on                                                         to

  at                                                        with a certified copy of this judgment.


                                                                                                      UNITED STATES MARSHAL

                                                                             By
                                                                                                  DEPUTY UNITED ST ATES MARSHAL




                                                                                                                                   19-cr-04898-AHG
